8 So. 3d 1017 (2008)
Ex parte State of Alabama
(In re STATE of Alabama
v.
Rachelle Echols LIVINGSTON).
1071197.
Supreme Court of Alabama.
November 14, 2008.
*1018 Troy King, atty. gen., and James B. Prude, asst. atty. gen., for petitioner.
Submitted on appellant's brief only.
Prior report: Ala.Crim.App., 8 So. 3d 1014.
SMITH, Justice.
The petition for the writ of certiorari is denied.
In denying the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
COBB, C.J., and SEE, WOODALL, and PARKER, JJ., concur.